Citation Nr: 1324997	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  06-19 763	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

Entitlement to an increased rating for chronic bronchitis with chronic obstructive pulmonary disease (COPD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs 



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1950 to September 1952.  He served in Korea.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the 30 percent rating for chronic bronchitis with COPD. 

In his June 2006 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the RO.  In September 2008, however, he withdrew his hearing request.  

The case was remanded in June 2009, June 2010, and May 2011 for additional development.



FINDINGS OF FACT

The Veteran's chronic bronchitis with COPD is manifested pulmonary hypertension shown by Echo.



CONCLUSION OF LAW

The requirements for a 100-percent rating for chronic bronchitis with COPD are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.21, 4.10 4.96, 4.97, DC 6600 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

This decision grants the maximum rating for the Veteran's pulmonary disability.  As such there is a full grant of the benefit sought, and no further notice or assistance is required to aid the Veteran in substantiating the claim.

Applicable Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  

VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7, see also 38 C.F.R. § 4.21.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when either disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

In June 1991, the Board issued a decision that granted service connection for chronic bronchitis.  The RO implemented this decision in June 1991, and established a 10 percent rating, effective in March 1988.  A February 2004 rating decision granted an increased rating to 30 percent, effective in April 2003.  VA received the Veteran's current claim for an increased rating in October 2005.

The Veteran's chronic bronchitis with COPD has at all times been rated under 38 C.F.R. § 4.97, DC 6600 as chronic bronchitis.   DC 6600 rates chronic bronchitis based on, among other things, the results of pulmonary function testing, diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) testing, or maximum oxygen consumption testing. 38 C.F.R. § 4.97, DC 6600 (2012). 

Those criteria provide for a 30 percent rating when the FEV-1 is 56- to 70-percent predicted, or the FEV- 1/FVC is 56- to 70-percent, or the DLCO (sb) is 56- to 65- percent predicted.  A 60 percent rating is assigned when the FEV-1 is 40- to 55- percent predicted, or FEV-1/FVC is 40- to 55-percent, or the DLCO(sb) is 40- to 55-percent predicted, or there is a maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100-percent rating is assigned.  38 C.F.R. § 4.97, DC 6600.

During the pendency of the Veteran's appeal, VA amended the rating schedule concerning respiratory system disabilities effective October 6, 2006.  Although the changes did not substantively alter the specific criteria in DC 6600, "special provisions" were added concerning the use of pulmonary function tests for the evaluation of respiratory disabilities in general. 

The new criteria, however, apply to applications for benefits received on or after October 6. 2006.  See 71 Fed. Reg. 52,458 (Sept. 6, 2006).  As noted earlier, the Veteran submitted a claim for increase in January 2005. Hence, the prior provisions are applicable in this case.

Ratings under DCs 6600 to 6818, inclusive, and 6821 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 to 6818 inclusive and 6821.  A single rating will be assigned under the DC which reflects the predominant disability picture with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Outpatient records of April 2004 note the results of pulmonary function tests (PFT) administered to the Veteran.  These tests were interpreted as having shown an FEV-1 value of 102 percent; and, an FEV1/FVC of 79.5 percent predicted.  Post-bronchondilator results were FEV-1 107 percent, and FEV1/FVC 78.64 percent.  A pulmonologist interpreted the results as normal with no significant response to an inhaled bronchodilator.

An August 2004 outpatient entry reflects the Veteran complained of wheezing when he would lie down, as well as chest congestion; and, his cough was unproductive.  He reported further that his symptoms had worsened over the prior two weeks.  The Veteran also reported that he found a bottle of Levaquin tablets that was prescribed in 2003 for a chronic sinus infection that he had been taking for five days.  

The examiner diagnosed the Veteran's symptoms as a viral upper respiratory infection and instructed the Veteran to continue his current medication, stop the Levaquin, and to use his prescribed nasal spray if he had not been using it.  An April 2005 annual primary care check-up entry notes the Veteran's primary complaints related to the musculoskeletal system.  The entry notes the Veteran had no complaints of chest pain or shortness of breath, which was unusual; and, he denied having had any bronchitis episodes.

The Veteran's outpatient records show his disability continued essentially in the same state through the remainder of Calendar Year 2005.  An October 2005 entry notes the Veteran reported he was "doing pretty good," and continued to be active-walking three to six miles daily, either outside or on a treadmill.  A December 2005 chest X-ray was read as showing no evidence of pneumonia, pleural effusion, pneumothorax, or congestive heart failure.  The cardiac silhouette was within normal limits.  The examiner noted there was no active acute cardiopulmonary process.

The May 2011 Board remand noted The October 2010 VA examination report indicated that there was evidence of pulmonary hypertension.  The physician assistant who conducted the examination noted a January 2006 VA echocardiogram report that revealed mild pulmonary hypertension, but the related records were not in the claims file.  The Board remanded so all related records could be added to the claims file.  See 38 C.F.R. § 3.159(c) (2012).

VA outpatient records reflect that in January 2006, a cardiologist read an echocardiogram as showing no evidence of cor pulmonae, but it did show mild pulmonary hypertension.  


A 100-percent rating is warranted under DC 6600 for pulmonary hypertension shown by Echo or cardiac catherization.  See 38 C.F.R. § 4.97, DC 6600 (2005).  The rating criteria do not address the severity or degree of any diagnosed pulmonary hypertension.  Hence, the Board finds the Veteran's chronic bronchitis with COPD manifested at the 100 percent rate, effective January 11, 2006, the date of the echocardiogram.  See 38 C.F.R. § 3.400(o).

The documentation in the claims file does not show whether the Veteran's chronic bronchitis with COPD continues to manifest with pulmonary hypertension.  In October 2010, an echocardiogram was interpreted as showing abnormal diastolic relaxation in the left ventricle.  A diagnosis of pulmonary hypertension was again reported.  The October 2010 outpatient records note a CT scan was also to be conducted.

A December 2010 entry notes the CT scan showed emphysematous changes.  Another entry notes an echocardiogram was conducted on December 30, 2010, and the results were pending.  The results of the echocardiogram are not in the records added to the claims file while the case was on remand.  


The Veteran underwent his most recent VA examination in February 2012, but the examination report included no findings as to whether pulmonary hypertension was present.

The reported echocardiograms show that the Veteran has pulmonary hypertension.  As noted, the provisions of Diagnostic Code 6600 provide for a 100 percent rating when pulmonary hypertension is shown by Echo.  The criteria for a 100 percent rating for chronic bronchitis with COPD are met.  A 100 percent rating is granted.


ORDER

Entitlement to an increased, 100-percent, rating for chronic bronchitis with COPD is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


